PER CURIAM:
Efrain N. Cirineo, a federal prisoner, appeals the district court’s order denying *333relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cirineo v. Adams, No. CA-05-385-2 (E.D.Va. July 19, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


 To the extent Cirineo may be seeking authorization under 28 U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C. § 2255 (2000) motion on the basis of the rules announced in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), such a motion should be filed in the circuit in which he was sentenced.